             Case 3:18-cv-01801-JCH Document 23 Filed 03/26/19 Page 1 of 4



                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF CONNECTICUT

JAMES E. SHELTON, individually and on
behalf of all others similarly situated,              Case No. 3:18-cv-01801-JCH

                       Plaintiff,
        v.

POST UNIVERSITY, INC.,

                       Defendant.


                                    JOINT STATUS REPORT

        Pursuant to the Court’s Scheduling Order Regarding Case Management Plan (Dkt. No.

20 at 2-3), all parties, through their undersigned counsel, hereby respectfully submit this joint

status report of counsel regarding matters relevant to the case at the current time.

                           DISCOVERY CONDUCTED TO DATE

        Plaintiff has served interrogatories and requests for production on Defendant. Defendant

has responded and objected to those requests and produced certain relevant documents. In order

to promote judicial economy and minimize the need for judicial intervention, the parties have

informally agreed to extend the time for Plaintiff to move to compel more fulsome responses

and production so that the parties may reduce the scope of their disagreement.

        Defendant has served interrogatories, requests for production and a request for

inspection on Plaintiff. Plaintiff is preparing responses and gathering documents responsive

thereto. His deadline to respond under Federal Rules of Civil Procedure 33 and 34 is April 10,

2019.




                                                  1
           Case 3:18-cv-01801-JCH Document 23 Filed 03/26/19 Page 2 of 4



       Defendant has served a subpoena on non-party Case Western Reserve University. Its

deadline to respond is April 18, 2019.

       Plaintiff soon intends to serve a notice of deposition on Defendant or its executive, as

well as subpoenas on non-parties identified by Defendant as relevant to its affirmative defense

of prior express written consent.

                                    CURRENT DEADLINES

       Below is a summary of the current deadlines:

Deadline                 Date                         Days Remaining        Authority

Motion for Class

Certification                         6/15/2019                         81 Dkt. No. 20 at 2

Experts                               6/20/2019                         86 Dkt. No. 20 at 2

Damages Analysis                      6/20/2019                         86 Dkt. No. 20 at 2

Joint Status Report                   6/24/2019                         90 Dkt. No. 20 at 3

Expert Depositions                    7/19/2019                        115 Dkt. No. 20 at 2

Close of Discovery                    9/19/2019                        177 Dkt. No. 20 at 1

Joint Status Report                   9/22/2019                        180 Dkt. No. 20 at 3

Daubert Motions                      10/25/2019                        213 Dkt. No. 20 at 2

MSJs                                 10/25/2019                        213 Dkt. No. 20 at 2

Joint Trial Memo                     10/25/2019                        213 Dkt. No. 20 at 2

Joint Status Report                  12/21/2019                        270 Dkt. No. 20 at 3




                                                  2
            Case 3:18-cv-01801-JCH Document 23 Filed 03/26/19 Page 3 of 4



                            AMENDMENTS TO PLEADINGS

      The parties do not anticipate filing amended pleadings.

                                 DISPOSITIVE MOTIONS

      Both parties anticipate filing motions for summary judgment.

      Plaintiff anticipates filing a motion for class certification, which Defendant anticipates

opposing.



Date: March 26, 2019                         Respectfully submitted,

                                             /s/ Jon B. Fougner
                                             Jon B. Fougner
                                             600 California Street, 11th Fl.
                                             San Francisco, CA 94108
                                             Telephone: (415) 577-5829
                                             Facsimile: (206) 338-0783
                                             Jon@FougnerLaw.com

                                             Attorney for Plaintiff

                                             /s/ Michael S. Cryan
                                             Michael S. Cryan (Federal Bar No. ct17306)
                                             ARENT FOX LLP
                                             1301 Avenue of the Americas, Floor 42
                                             New York, NY 10019
                                             (212) 484-3900 (telephone)
                                             (212) 484-3990 (facsimile)
                                             michael.cryan@arentfox.com
                                             Attorney for Post University, Inc.




                                                3
          Case 3:18-cv-01801-JCH Document 23 Filed 03/26/19 Page 4 of 4



                                  CERTIFICATE OF SERVICE

       I hereby certify that the foregoing was filed electronically and served by mail on anyone

unable to accept electronic filing. Notice of this filing will be sent by email to all parties by

operation of the court’s electronic filing system or by mail to anyone unable to accept electronic

filing as indicated on the Notice of Electronic Filing. Parties may access this document through

the court’s CM/ECF System.



                                                                       /s/ Michael S. Cryan
                                                                       Michael S. Cryan




                                                   4
